          CASE 0:20-cr-00129-NEB-HB Doc. 69 Filed 10/30/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                               ORDER


   United States of America,

                                  Plaintiff,
                                                       Docket No. 0864 0:20CR00129-
               v.                                      001(NEB/HB)

   Samuel Elliott Frey,
                                Defendant,




IT IS HEREBY ORDERED that the defendant’s conditions of release are modified as followed:

The condition that the defendant maintain residence at a halfway house or community corrections
center, and observe the rules and regulations of that facility, is vacated.

The following conditions are now imposed. The defendant must:

   o Reside at an address as approved by Pretrial Services.

   o Be restricted to his approved residence at all times except for employment; education;
     religious services; medical, substance abuse, or mental health treatment; court
     obligations; or discretionary leave activities as approved by the probation officer.

All other conditions of release as previously imposed remain in effect.


Dated:
                                                  Becky R. Thorson
                                                  U.S. Magistrate Judge
